Citation Nr: 0434416	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-32 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for residuals of 
hemorrhagic fever, to include arthralgia of the low back and 
right ankle, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to April 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Ft. Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued a 10 percent 
evaluation for residuals of hemorrhagic fever, to include 
arthralgia of the low back and right ankle.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2004.  A transcript of 
this hearing has been associated with the claims file. 

FINDING OF FACT

Residuals of hemorrhagic fever, to include arthralgia of the 
back and right ankle, is manifested by no more than moderate 
limitation of motion of the right ankle with pain on 
movement.


CONCLUSION OF LAW

Residuals of hemorrhagic fever, to include arthralgia of the 
low back and right ankle, is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a July 2002 VCAA letter, under a heading entitled "Your 
Claim for an Increased Evaluation," the RO stated that the 
veteran should submit medical evidence to support his claim.  
In the September 2003 statement of the case, the RO provided 
the veteran with the rating criteria under Diagnostic Code 
5003, pertaining to degenerative arthritis, and Diagnostic 
Code 5271, pertaining to limitation of motion of the ankle.

In a March 2004 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement to the 
Benefit You Want," the RO stated that to establish increased 
entitlement for service-connected benefits, the veteran 
should submit medical evidence which would support his claim 
that the condition had worsened.  The RO stated that this 
could be shown by medical evidence or other evidence showing 
that he had more severe persistent and/or recurrent symptoms 
of disability.  

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the July 2002 VCAA letter, under a heading 
entitled "What I Can Request for You," the RO stated that 
if the veteran provided detailed information about any 
private medical care providers who had treated him, it would 
request the records for the veteran.  The RO stressed that 
the submission of private records was ultimately the 
veteran's responsibility, however.  The RO stated that if the 
veteran had received treatment at a VA facility, he should 
inform the RO so that it could request those records.  The RO 
indicated that it had already requested records from the VA 
Clinic in Kalispell.

In a November 2003 letter, under a heading entitled "Keeping 
Your Appeal Current - What Information or Evidence Do We 
Still Need," the RO stated that if there were additional 
private medical records that would support his appeal, he 
should provide appropriate information and authorization so 
the RO could request those records.  The RO also stated that 
the veteran could submit the records directly to the RO.  
Under a heading entitled "What Can You Do to Help With Your 
Claim," the RO stated that the veteran could submit medical 
evidence to support his claim, and that if he did not have 
additional medical evidence for VA to consider, that he 
should so notify the RO.  Under a heading entitled "What Is 
VA's Duty to Assist You to Obtain Evidence For Your Claim," 
the RO stated that it would help the veteran obtain medical 
records, employment records, or records from other Federal 
agencies, but that the veteran must give the RO enough 
information about those records so that it could request them 
from the appropriate person or agency.  The RO stated that it 
was still the veteran's responsibility to support his claim 
with the appropriate evidence.

In a March 2004 VCAA letter, the RO stated that VA was 
responsible for obtaining relevant federal records, including 
service medical records, VA medical records, and records from 
other federal agencies, such as the Social Security 
Administration.  The RO stated that it would make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, including records from State or 
local governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources.  
The RO stressed that it was the veteran's responsibility to 
make sure that it received all requested records not in the 
possession of a Federal department or agency.  The RO 
requested the veteran to identify any additional health care 
providers, VA or non-VA, inpatient or outpatient, who had 
treated him for arthralgia of the low back and right ankle.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA treatment 
records and examination reports.  In an August 2002 
statement, the veteran indicated that he had only been 
treated at the VA facility in Kalispell and that he had no 
other medical information available.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the March 2004 letter, the RO stated that if the 
veteran had any evidence in his possession that pertained to 
the claim, that he should send it to the RO.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, 18 Vet. App. 112 [Pelegrini II].  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that the timing of 
the VCAA notice was harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 10 percent for 
residuals of hemorrhagic fever, to include arthralgia of the 
low back and right ankle.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Under Diagnostic Code 5003, pertaining to arthritis, 
degenerative (hypertrophic or osteoarthritis):  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, rate as follows:  X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent disability evaluation.  
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups warrants a 10 percent disability 
evaluation.  NOTE (1): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  NOTE (2): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic codes 5013 to 5024, inclusive.  38 CFR § 4.71a, 
Diagnostic Code 5003 (2004).

Synovitis is rated under Diagnostic Code 5020.  The rating 
schedule states that the diseases under diagnostic codes 5013 
through 5024 will be rated on limitation of motion of 
affected parts, as arthritis, degenerative, except gout which 
will be rated under diagnostic code 5002.  38 CFR § 4.71a.  

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle warrants a 10 percent disability evaluation.  
Marked limitation of motion of the ankle warrants a 20 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was awarded service connection for arthralgia, 
right ankle and back, as residuals of hemorrhagic fever in a 
June 1954 rating decision.  He was assigned a 10 percent 
disability evaluation under Diagnostic Codes 5099-5003.  In a 
June 1955 rating decision, the rating was reduced to a 
noncompensable evaluation.  In a January 1974 rating 
decision, the veteran was assigned a 10 percent disability 
evaluation under Diagnostic Code 5003.  The AOJ also made a 
determination that there had been a superimposed injury and 
denied service connection for disc disease of the lumbar 
spine.  A November 2002 rating decision continued the 10 
percent disability evaluation under Diagnostic Codes 5099-
5003.

Right ankle

In a July 2002 VA clinical note, the veteran reported pain on 
motion of the ankle.  The impression was ankle pain.

In an August 2002 VA examination report, the veteran reported 
that his ankle was unstable.  He stated that it tended to 
catch, and that it was stiff in the mornings and he would 
have to limber up.  He had not used any crutch, brace, or 
cane.  He reported that he did not have recent problems with 
swelling of the ankle.  He wore high-top boots for support.  
The examiner noted that the ankles appeared to be symmetrical 
with essentially identical range of motion.  Dorsiflexion was 
15 degrees, plantarflexion was 25 degrees, and inversion and 
eversion was only a trace.  There was a palpable and audible 
click in the right ankle with doing toe raises.  There was no 
varus or valgus deformity, and gait was not limited.  The 
impression was right ankle pain and instability, with mild 
degenerative disease.  He had crepitation on dorsiflexion and 
plantarflexion with weightbearing.  The ankle limited him 
moderately.

In an August 2003 independent medical evaluation (IME), the 
veteran reported that pain in the ankle occurred when the 
ankle would swell, approximately every two weeks, and he 
would need to use a cane.  He had minimal discomfort 
otherwise.  He had no neurologic symptoms associated with it.  
He had no episodes of instability.  Examination of the right 
ankle revealed no gross abnormalities.  He was able to walk 
with a normal gait.  There was no tenderness about the ankle 
joint.  Range of motion was from zero degrees (neutral) to 40 
degrees of flexion.  Inversion and eversion were both 10 
degrees.  There was no discoloration or increased warmth.  
Femoral pulses and dorsalis pedis pulses were 2+ bilaterally.  
Inspection of the veteran's shoe wear showed no abnormal 
wear.  The general position of the foot was normal.  The 
examiner noted that the x-ray of the ankle showed no evidence 
of degenerative or post traumatic arthritic narrowing of the 
joint.  The impression was recurrent synovitis, right ankle.

Per Diagnostic Codes 5020 and 5003, the veteran's ankle 
disability is rated under Diagnostic Code 5271 for limitation 
of motion.  The above evidence shows no more than moderate 
limitation of motion of the ankle, with pain on movement, 
warranting no more than a 10 percent disability evaluation 
under Diagnostic Code 5271.  In order to warrant a 20 percent 
disability evaluation, the next higher evaluation, the 
evidence must show marked limitation of motion of the ankle.  
The Board notes that in August 2002, plantarflexion was 25 
degrees, but by August 2003, it had improved to 40 degrees.  
This does not show marked limitation of motion.  Inversion 
and eversion were only a trace in August 2002, but by August 
2003 inversion and eversion were each 10 degrees.  Further, 
even though limitation of motion was worse in August 2002 
that in August 2003, the examiner from the August 2002 report 
noted that the veteran was only moderately limited by his 
ankle disability.  The limitation of motion reported in 
August 2002 is no more than moderate, and did not increase in 
severity in August 2003.  

The Board finds the medical evidence showing range of motion 
and pain on motion probative of the veteran's degree of 
impairment.  The veteran is competent to state that he has 
pain on movement, and this is taken into account in the 10 
percent evaluation.  Limitation of motion, as discussed 
above, is no more than moderate.  The veteran uses a cane 
about every two weeks, but otherwise he reported that he had 
minimal discomfort.  The examiner noted that the veteran 
walked with a normal gait and that his shoe wear showed no 
abnormal wear.  The Board finds that limitation of motion and 
functional impairment, including pain on motion and 
crepitation, are no more than moderate and warrant no more 
than a 10 percent evaluation under Diagnostic Code 5271.

Back

In the July 2002 VA clinical note, the veteran reported pain 
of the low back.  Upon examination, there was pain over the 
lower lumbar area, but no focal or neurologic deficits in the 
legs.  The impression was low back pain.  In the August 2002 
VA examination report, the veteran reported that his back 
constantly ached, and that he had acute exacerbations in the 
mid lumbar spine, when he would have to sit down or lie down 
and would be unable to move.  There was no radiation into the 
leg.  The examiner noted that the veteran's back tilted 
toward the right.  There was very limited lumbar motion.  In 
his impression, the examiner stated that although back pain 
and nephritis were typical components of hemorrhagic fever, 
and that these were the likely cause for the veteran's back 
pain in service, he would check the x-rays to determine the 
extent of degenerative arthritis that the veteran likely had, 
but he could not attribute it to the hemorrhagic fever.

In the August 2003 IME, the veteran reported persistent pain 
in the lower back, which increased with lifting and bending 
activities.  There was no radiation to the lower extremities 
although there was some upper buttock pain.  The veteran 
rated the pain as moderate, occasionally severe, and he 
indicated that he used a cane periodically.  Flexion was 40 
degrees, extension was zero degrees, and lateral bending was 
five degrees.  Extremes of flexion, extension, and bending 
caused pain in the lower back.  Motor examination showed no 
atrophy or weakness.  The examiner's impression was lumbar 
degenerative disc disease, and he opined that the current 
back problem was secondary to lumbar degenerative disc 
disease and was not caused by the remote episode of 
hemorrhagic fever.

The above medical reports indicate that the veteran's current 
back disability is not attributable to his service-connected 
residuals of hemorrhagic fever.  The examiner in August 2002 
expressed doubt that it was related to hemorrhagic fever.  
The August 2003 examiner clearly opined that the current back 
problem was secondary to lumbar degenerative disc disease and 
was not caused by the remote episode of hemorrhagic fever.  
There is no competent evidence of record attributing the 
veteran's current back disability to the episode of 
hemorrhagic fever in service.  The Board notes that the 
veteran's back disability is service-connected only to the 
extent that it is attributable to the episode of hemorrhagic 
fever.  Equally important, the AOJ, in the past, established 
that there had been a superimposed injury to the lumbar spine 
and denied service connection for probable disc disease.  
Although the veteran has asserted that his current back 
disability is due to the episode of hemorrhagic fever in 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  

The veteran has asserted that his back pain is due to his 
kidneys, which had been affected by the hemorrhagic fever in 
service.  The Board notes that whether the back pain is due 
to his kidneys is a matter of medical etiology.  The veteran 
is not competent to state that his back pain is due to his 
kidneys.  There is no competent evidence of record suggesting 
the veteran's back pain is due to his kidneys, or that the 
kidneys are disabled due to hemorrhagic fever.

The veteran has asserted that he does not agree with 
"lumping" his disabilities together, and that he should be 
separately rated for low back, right ankle, and residuals of 
hemorrhagic fever.  The evidence of record does not indicate 
that the veteran has active hemorrhagic fever.  Thus, the 
condition is evaluated based on ascertainable residuals.  
Currently, the medical evidence suggests that the only 
ascertainable residual of hemorrhagic fever is synovitis and 
degenerative disease of the right ankle.  Although the 
veteran has a current back disability, the competent evidence 
of record indicates that it is not due to residuals of 
hemorrhagic fever.  As such the impairment may not be 
considered in the evaluation of the hemorrhagic fever.  
38 C.F.R. § 4.14 (2003).

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 10 percent for 
residuals of hemorrhagic fever, to include arthralgia of the 
low back and right ankle, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds that the evidence does not show 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board concludes that 
referral of this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.




ORDER

Entitlement to an evaluation greater than 10 percent for 
residuals of hemorrhagic fever, to include arthralgia of the 
low back and right ankle, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



